DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5, 6, 9, 12, and 15-17 are allowed.
Regarding claims 1 and 17, the prior art does not disclose or suggest brush for an electric machine comprising: a brush body having an electrical resistance, which is configured to electrically contact at least one component moving relative to the brush body during operation of the electric machine, and which sustains wear during the operation of the electric machine along a wear direction, as a result of friction contact with the component; and a detection device configured to determine wear of the brush body, wherein the detection device comprises a plurality of detection zones which are mutually spaced apart along the wear direction, the respective electrical resistance of which differs from the electrical resistance of the brush body, wherein the brush body is constituted of a first material wherein, along the wear direction, a first body region of the brush body constituted of the first material with the electrical resistance of the brush body is arranged between a first one and a second one of the plurality of detection zones and wherein, along the wear direction, a second body region of the brush body constituted of the first material with the electrical resistance of the brush body is arranged between the second one and a third one of the plurality of detection zones, wherein the detection zones are disposed within the brush body, and wherein the first and the second body regions of the brush body each extend perpendicularly with respect to the wear direction from a first distal end of the brush to a second distal end of the brush as required these claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831